DETAILED ACTION
This action is responsive to the Applicant’s response filed 04/12/21.
As indicated in Applicant’s response, claims 1, 8, 15 have been amended, claims 2, 9, 16 cancelled, and claims 21-23 added.  Claims 1, 3-8, 10-15, 17-23 are pending in the office action.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 17-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Gupta et al, USPubN: 2015/0195173 (herein Gupta) in view of Angrish et al, USPN: 10,305,743 (herein Angrish) and Adogla USPN: 9,448,819 (herein Adogla) further in view of Smith et al, USPubN: 2013/0042123 (herein Smith) and Viswanathan et al, USPN: 9,703,641 (herein Viswanathan).
	As per claim 1, Gupta discloses a method for recommending virtual machine (VM) configurations, comprising:
	detecting that a user is utilizing (monitoring … resources of the physical server pool, groups of physical servers associated with users – para 0004-0005; existing configuration placement of VMs on a host … cost of the transformation … change of memory for a VM … a, b, and c are user-defined in [0,1] interval – para 0032)  a suboptimal VM configuration (Transformation planner, executor, VM control 110 – Fig .1; para 0021, 0025 - Note0: most suitable servers - e.g. determine which server 228, Allocate server - Fig. 2B — for effecting VM placement/movement on hosts and consolidating pool of usable, free servers - e.g. rating, thresholds for resource usage, to support workload - para 0017 - for various measurements, optimized utilization of metrics – see optimizaiton process … associated virtual machines - claims 3, 4, pg. 6 -  in view of user-defined memory transformation such as those for total memory, CPU metrics - para 0016; see sum of read on VM configuration – see para 0032 – initially expressed per user specification in sub-optimal representation, constructs for starting further resources utlization or server association therewith - defining additional groups ... of servers, selecting a group of servers - para 0003- as a most relevant resources for VM configuration per a detected user utilization or programmatic setting –see user-defined in [0,1] interval – para 0032 – the optimal state being subjected to further modification – current placement of VMs) is transformed – para 0032; consolidation process … transformation planner .. transferring a current configuration of VMs to a new configuration – para 0011) based on a selected category of most relevant computing resources (sum of the memory - para 0023; resources such as memory... between any two VMs- para 0012; sum of ... memory, £ mux - para 0016), processing (higher number of CPUs, lower number of CPUs - para 0021; number of cpus - para 0013; sum of ... memory, £ cux - para 0016);
	receiving a request for a VM configuration (placement of VMs - para 0014; placement of VMs - para 0031; VMs ... which may be placed - para 0026), the request including an indication of the selected category(requiring a server ... for use - para 0011; selects a best server ... presented to a request - para 0011; customer request for a new physical server - para 0017; customer selected for a server - para 0012 – see detecting user  utilizing an VM configuration from above) and being generated based on the detecting (see configuration based on category of most relevant computing resources from above);
	identifying a pool of available servers (monitoring ... physical server pool - para 0005; server pool - para 0003);
	classifying the servers in the pool of servers into a plurality of categories (e.g. (list of free servers, descending order of rating - para 0018; each physical pool... is associated with a different user , additional server pool... utilization less than a threshold, logical free server pool, server pool with calculated chance of required usage - para 0003 - Note1: server pools subjected to monitoring and defining utilization, per-user assignment and differentiated into free pool, pool assigned to one user, pool with chance of required usage, pool with utilization less than a threshold read on server pools identified per one or more categories, or ranked state thereof which is subjected to sorted or ordered list); 
	sorting the servers according to the indicated most relevant computing resources (e.g. sorted list of ... servers ... descending order - para 0018; order of ratings . descending order - claim 6, pg. 6 ); and initiate configuration of the VMs ( migrate to new configuration 211, consolidate 208, 209 -Fig. 2A; generating a free server pool, monintored metrics, utiliazation rate ... specified threshold, transferring from a current configuration of VMs to a new configuration - para 0011;
densely packing VMs - para 0012; placement of VMs - para 0014) based on the sorting of the servers (see para 0016-0018).
	A) Gupta does not explicitly disclose server sorting in terms of
	clustering similar servers within each of the plurality of categories; 
	and for each cluster, sort the servers according to the indicated most relevant computing resources. 
	The grouping of physical host in terms of CPU utilization or power consumption is shown in Gupta as monitored metrics (or performance capacity) that are used to rate a free pool in terms of best likelihood of the pool to satisfy a workload or less likely to violate workload demand (upper 3thersholds for ... workload - para 0015-0017); hence similarity of servers as all representing a given range of capacity to handle a workload meeting a threshold criterion is recognized.
	Adogla discloses user-based configuration or deployment preferences for VM implementation using an infrastructure use of criteria for identifying server machines (availabity pool of servers - Fig. 1) to support user placement of VMs, in terms of service center that receives request for deployment (Fig. 2-3) of server machines (col. 2 li. 8-58) and launching of VM, to be followed by a strategy to deploy user-specified placement of application instances on the host servers (selectable by the users) or from a recommended list or pool thereof (Fig. 4-6); the list provided via a AP including selectivity from analyzing processor type, or memory capacity, workload capability (col. 1 line 40 to col. 2 line 8); hence registering or presorting of server CPU (col. 1 lines 50-61) in terms of processor type, memory capacity and arranging them into a ordered list (see claim 1, col. 7) is recognized.
	Angrish’s system to manage virtual and dedicated servers also shows configuration of NW resources into list of CPU types, memory type (sorting tool 340 - Fig. 3), storage type for provision to the users and allowing the user to specify a configuration of dedicated servers via a pull-down list (Fig. 7) effecting selectable configurations to choose (col. 11, li. 54 to col. 12 li. 15); hence dedicated servers subjected to categorizing or sorting based on CPU type, memory capability for sorting (col. 7 li. 57 to col. 8 li. 6) is recognized.
	Thus, it would have been obvious at the time the invention was made for one skill in the art to implement Gupta’s analysis of server capacity or performance specifications prior to sorting or returning a ordered list thereof so that the grouping would result from criteria such as CPU specification, processor type, memory capacity attached with each physical servers, and using the criteria for categorizing the servers into group that bear similar type or capacitty - such as clustering similar servers within each of the plurality of categories per Angrish or per the clustering by Adogla analyzing processor type, or memory capacity, workload capability - the categoring including for each cluster, effect as to sort the servers according to the indicated most relevant computing resources such as CPU power or storage capability; because
	applications and extent with which to employ software deployment or VM instantiation using service infrastructure as in Gupta virtualization approach, necessitate combination of hardware support of the physical host, its processing power, its memory strength and the certainty that the physical host can sustain the workload (e.g. from executing VMs) as set forth with pool rating endeavored in Gupta’s framework ; and, in line with user usage, a framework capable of analyzing host devices as set forth above, categorizing or clustering them into a given order or displaying them for selection purposes as well as in accordance with user-defined settings, would facilitate selection according to which a cluster or a particular server grouping can match performance demand for VM deployment thereon or the large computational workload as intended by a selecting user.
	B) Nor does Gupta explicitly disclose method for recommending VM configuration;
	receiving request to recommend a VM configuration; and displaying the VM recommendations based on the sorting of the servers.
	Gupta discloses identification of usable resources - via monitoring - such as servers or grouping thereof into pool of usable servers or server candidates (free pools) as having likelihood for providing memory, CPU utilization that fit criteria, possibility for handling workload as per need of user (para 0043) to whom the group or pool is being assigned, added or transferred for augmentation purposes (para 0044), where consolidation of resource pool and placement of VM according thereto utilize a server environment equipped with input interface (para 0045; payment from the customer -para 0046) for processing received inputs (like payment from a subscriber) as part of the support for solution integration, algorithmic maintenance, subscription, advertising. Hence, service environment with effect of sollicking subscribers data in relation to options, input or selection responsive to a given consolidation scheme by the resource management framework is recognized.
	Viswanathan discloses framework to support backup clusters (Fig. 1-2), where cluster nodes represented on screen as potential servers (Fig. 5A-5B) being presented via a user interface or configuration API (col. 5 li. 4-29) for provision to a user proposed configuration to view and add servers (e.g. backup servers) according to the user context where a button click activates a selection of nodes (col. 4 li. 55 to col. 5 li. 3) to match the intended implementation, selection of back-up physical nodes usign a ‘add cluster nodes” screen. Hence, provision of a UI responsive to user initiation or request for a presentation of recommended cluster of physical servers as screen nodes for a user to select is recognized, which is analogous to a user signing up for presentation of web server configuration (e.g. IP addresses) on a display panel Angrish’s server provisioning framework (Fig. 2-4; col. 8 li. 59 to col. 8, li. 13)
	Smith also discloses a virtualization cloud framework (para 0084) with management interface to provide a selection of physical servers as part of a recommendation service that retrieves topology of physical hosts (para 0008), plurality of metrics and level of usage of physical hosts at a given period, and based on first and second power score, identifies one or more plurality of hosts on which virtual machines can be instantiated for execution (para 0007), where recommendation of VM physical hosts is transmitted responsive to request for such identification (e.g. reporting via a API -para 0089) which results from utilizing metrics evaluation algorithms to optimize a set of hosts based on power score (para 0089; Fig .6-9) performance and utilization metrics (para 0085), the physical servers identification also supportive of a pool management component (para 0087); e.g. based on which to consider memory transform and migration of VMs (para 0088)
	Therefore, as servers and service host devices are assigned for users for virtualization of service application or execution of VMs hosted by the physical hosts as per Gupta’s consolidation of servers pool, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement service framework so that it operates as a pool recommendation service having API made accessible to subscriber in the purport for recommending VM configuration and receiving request (per a signed-up user – as in Angrish) to recommend a VM configuration, with provision to users with selectable option - as per Viswanathan - effected via a display the VM recommendations based on the criteria or metrics-based clustering, grouping per Smith or as per the pool (of servers) sorting per Gupta; because
	servers movment and allocation into spare pools and management of unused resources to effecting proper consolidation of pool as per Gupta necessitates optimization of their use and by providing the subscriber of this management framework with a option to select as shown above in Smith or Viswanathan, the user selection would trigger the management framework with a precise set of resources to activate application-specific configuration of hosts (or category thereof) and VMs destined to operate with the category of hosts, so as to no over-activate resource entities
previously preserved and moved into the particular category of pool, the commensurate activation of physical server from one of the pool as sorted based on various criteria, facilitating the selection in view of the merits of the analytics underling the UI recommendation which entails information most likely suiting the extent of physical resources commensurate the very performance demand of the user’s applications; e.g. including scope of power consumption or CPU utilization as gathered from sorting physical servers into pool or categorized host grouping as set forth in Gupta.
	As per claim 3, Gupta does not explicitly disclose (method of claim 1), wherein classifying the servers into the plurality of categories comprises:
	obtaining, from a reference library, information regarding a plurality of server types; and
comparing the plurality of server types to the servers in the pool available to the user.
	Use of a reference such as manufacturer specification as a means to sort or classify power or memory capacity of hardware CPU used as physical hosts is shown in Angrish and Adogla; that is, Adogla refers to manufacturer information on server computers in terms of manufactured year and HW platforms (col. 2 line 26-46), the manufacturer identified as AMD, Inte’s Pentium.
	Hence, referencing a catalogue or device library by a manufacturer such as Pentium or AMD for identifying processor specifications is recognized. 
	Angrish further discloses consulting DB manufacturer and type of CPU (col. 12 li. 1-15) for possible configuration of dedicated servers, as a list of candidates each matching specifications such as procssor speed, memory capacity (col 20 li. 32-43); hence of a reference (catalogue, library, DB) to identify manufacturer specifications for a processing devices or server platform is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement use of manufacturer information on a 
hardware platform or a CPU per Gupta’s approach so that existing servers as referred in comparison with the provision of other processor type or CPU models from consulting a manufacturer-specific reference such as CPU specifications by a manufacturer catalogue, library or DB as recognized from Angrish and Adogla from above, where specifications on power or memory capability are collected 
from consulting/obtaining, from a reference library/catalogue by the very manufacturer, information 
regarding existing plurality of servers or other available server types; e.g. the collected information 
used in comparing the plurality of server types to the current servers in the pool available to the user; because
	setting or extracting a processor specifications difference between existing servers pool currently assigned to a user and potential servers type consulted from a manufacturer catalogue or library would increase chance to enlist additional hardware platforms or processing machines as augmentation to the pool of server hosts, where the augmented set provided would support not only a service support recommendation to the users for beneficial type reasons set forth with using a recommendation API as set forth in rationale B of claim 1; but would also afford the server management infrastructure in Gupta with improved chance to fulfill SLA or sustain desirable level of QoS.	
	As per claim 4, Gupta does not explicitly disclose (method of claim 3), wherein classifying the servers into the plurality of categories further comprises determining a computing ratio for each of the plurality of server types, wherein the computing ratio is a ratio of memory to CPU cores for the server. 
	Capacity of memory for each servers has been shown with the teachings by Adogla (col. 1 line 40 to col. 2 line 8) and Angrish (col. 7 li. 57 to col. 8 li. 6) and percentage recorded as used or unused is shown per the monitoring CPU utilization per Gupta (para 0023-0024); hence computing 
a difference in memory capability or remaining memory capacity in terms of delta ratio or a utilizable percentage of memory between different server machines is recognized.
	Power score assigned to a plurality of physical hosts are factored with other criteria such as CPU utilization, power consumption of a physical host by a analytic engine in Smith’s evaluation of physical hosts (see Abstract), the power score identified as a percentage of a maxiumum power score (para 0107); hence a computing ratio among plurality of servers for enabling selection of hosts is recognized.
	Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement identification of servers in regard to HW platform usability or pool thereof for spare as per Gupta so that classifying the utilizable effect in each server includes categorizing the servers into the plurality of categories on basis of various criteria such as power score percentage - as in Smith - or memory capacity or processor power via differentiating such capacity metrics or deriving a differential ratio among server CPUs, as set forth above per Adogla or Angrish - or a computing ratio for each of the plurality of server types, in terms of a ratio of memory to CPU cores for the server as set forth in Gupta’s calculating a percentage of usable memory; because
	a differential ratio expressing difference in memory performance among HW servers can be used to propose the most suitable HW processors to add to a existing pool, which might not be equipped with such additional delta capacity (as in Adogla or Angrish); and a computing ratio deriving from pool of servers as far as overall remaining usable capacity (as per Gupta) or relative power score (as in Smith) can be used by the pool management framework to identify candidate servers for use as recommendation entities whereas servers from the pool that exhibit a deficient usable memory ratio would be considered pool candidates proposed for replacement by
server elements identifiable as equipped with a better usable memory ratio, which falls under the ambit to sustain overall load balancing in Gupta use of reserved servers and pool manipulation.
	As per claim 5, Gupta does not explicitly disclose ( method of claim 4), wherein classifying the servers into the plurality of categories further comprises comparing the computing ratio for each of the plurality of server types to a threshold computing ratio.
	Upper bound of memory utilization is shown in Gupta’s threshold constraints setting and analytic algorithm to support how CPU utilization can be criterion for categorizing a server in relation to a workload and associated placment of VMs (para 0022-0029)
	Categorization or classification of server machine or processor on basis of memory capability ratio has been rendered obvious per rationale in claim 4.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement analysis of memory utilization and relative ratio of memory capability of servers per Gupta’s placement and VM configuration approach so that classification of usable servers would implement comparing the computing ratio for each of the plurality of server types to a threshold computing ratio as per the upper bound and threshold constraints setting from above; where as compared, the amount of memory capacity can be used as factor in re-organizing the server classification  (as set forth in claim 4) or re-grouping server constituents among existing pools.
	As per claim 6, Gupta discloses method of claim 5, wherein the plurality of categories include at least: memory (refer to claim 1), processing (refer to claim 1), memory and graphics, and processing and graphics. 
	But selection received from a user responsive to displayed VM placement recommendation or configuration falls under the ambit of the receiving a request for recommendation as set forth with rationale B in claim 1; hence having a framework API for receiving a user selection from the displayed VM recommendations and configuring a VM based on the user selection would have been obvious for the same reasons set forth therewith.
	As per claim 7, Gupta does not explicitly disclose (method of claim 1), further comprising receiving a user selection from the displayed VM recommendations and configuring a VM based on the user selection.
	But selection received from a user responsive to displayed VM placement recommendation or configuration falls under the ambit of the receiving a request for recommendation as set forth with rationale B in claim 1; hence having a framework API for receiving a user selection from the displayed VM recommendations and configuring a VM based on the user selection would have been obvious for the same reasons set forth therewith.
	As per claim 8, Gupta discloses a non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for recommending virtual machine (VM) configurations, the stages comprising:
	detecting that a user is utilizing a suboptimal VM configuration based on a selected
category of most relevant computing resources;
	receiving a request to recommend a VM configuration, the request including an
indication of the selected category and being generated based on the detecting;
	identifying a pool of available servers;
	classifying the servers in the pool of servers into a plurality of categories;
 clustering similar servers within each of the plurality of categories; 
	for each cluster, sort the servers according to the indicated most relevant computing resources; and
	displaying the VM recommendations based on the sorting of the servers.
( All of which having been addressed in claim  1)
	As per claim 10, Gupta discloses non-transitory, computer-readable medium of claim 8, wherein classifying the servers into the plurality of categories comprises:
obtaining, from a reference library, information regarding a plurality of server types; and comparing the plurality of server types to the servers in the pool available to the user.
	(refer to claim 3)
	As per claim 11, Gupta discloses non-transitory, computer-readable medium of claim 10, wherein classifying the servers into the plurality of categories further comprises determining a computing ratio for each of the plurality of server types, wherein the computing ratio is a ratio of memory to CPU cores for the server. ( All of which having been addressed in claim 4)
	As per claim 12, Gupta discloses non-transitory, computer-readable medium of claim 11, wherein classifying the servers into the plurality of categories further comprises comparing the computing ratio for each of the plurality of server types to a threshold-computing ratio.
	( All of which having been addressed in claim  5)
	As per claim 13, Gupta discloses non-transitory, computer-readable medium of claim 12, wherein the plurality of categories include at least: memory, processing, memory and graphics, and processing and graphics. (refer to claim 6)
	As per claim 14, Gupta discloses (medium of claim 8), wherein the stages further comprise receiving a user selection (see Angrish’s sign-up for server viewing option, or Viswanathan’s configuration display per user selection – see rationale B in claim 1) from the displayed VM recommendations and configuring a VM based on the user selection. (refer to rationale B for obiousness in user-triggred display and adding of servers per Viswanathan – col. 5 li. 4-29)
	As per claim 15, Gupta discloses a system for recommending virtual machine (VM) configurations, comprising: a memory storage including a non-transitory computer-readable medium, the medium comprising instructions; and
	a computing device including a hardware-based processor that executes the instructions to carry out stages comprising:
	detecting that a user is utilizing a suboptimal VM configuration based on a selected 
category of most relevant computing resources: receiving a request to recommend a VM configuration, the request including an indication of the selected category and being generated based on the detecting of most relevant computing resources, 
	wherein the indication of the category of computing resources is selected between at least two of: memory,processing, memory and graphics, and processing and graphics;
identifying a pool of available servers;
	classifying the servers in the pool of servers into a plurality of categories; clustering similar servers within each of the plurality of categories; 
	for each cluster, sort the servers according to the indicated most relevant computing resources; and displaying the VM recommendations based on the sorting of the servers.
	( All of which having been addressed in claim  1)
	As per claims 17-20, refer to rejection of claims 3-6, respectively. 
Claims 21-23 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Gupta et al, USPubN: 2015/0195173 (herein Gupta) in view of Angrish et al, USPN: 10,305,743 (herein Angrish) and Adogla USPN: 9,448,819 (herein Adogla) further in view of Smith et al, USPubN: 2013/0042123 (herein Smith) and Viswanathan et al, USPN: 9,703,641 (herein Viswanathan), and further of Lee et al, USPN: 7,047,177 (herein Lee) 
	As per claim 21, Gupta discloses (method of claim 1), wherein receiving the request to recommend the VM configuration (refer to claim 1; see rationale B, refer to rejection of claim 14) comprises displaying a graphical user interface (GUI) the VM reommendation (refer to rationale B in claim 1, using Angrish and Viswanathan) 
	Gupta does not explicitly disclose a GUI for receiving, through the GUI, user input regarding a minimum number of CPU cores, a minimum amount of memory, and a minimum amount of storage.
	Configuration of physical resources using a pool of service based on utilization rate in Gupta includes possibility to select additional servers to the initial pool in need for additional allocation (para 0003-0004), where resources to be added include physical server for each request to addtiive allocation; hence, provision of additional server CPU or core is recognized.
	Viswanathan discloses administrative display of configuration servers via a “cluster nodes” pane, each presented as respective IP address to an user with possibility of the user to add backup servers to this initial set of servers (col. 5 li. 4-29; Fig. 5B); hence a start number of physical server being augmented by user via a configuration wizard is recognized.
	Proposed setting for configuring or implementing extension to a service farm for an user perspective is shown in Lee’s solution configurator (col. 3 li. 34-50) equipped with a “site” recommendation interface (Fig. 8; Fig. 9A, 9B; col. 6 li. 5-50) per specification by the user, where basic or default level of (server) availability ( 24A,B), such as minimum servers configuration recommendations for a site in terms of listed Pentium processors (ES2043 xeon 500 Mhz, ES2044 xeon 550Mz - Fig. 23; col. 6 li. 44-50) to support downtime/recovery of server farms per availability expressed as disk capacity in minimum amount (col. 4 li. 65-67) and minimum amount of memory and processors (processors, memory, minimum disk capacity - col .14 li. 60 to col. 15 li. 3) to support each server farm, using a availability calculator that deterrmines required and basic configuration (i.e. minimum amount of disk capacity and memory – see claim 3, pg. 23) for sustaining a base server farm prior to a need for the default allocation to be modified (col. 3 li. 44-49) or added with further server farms subdivision (Fig. 11). 
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement a desired configuration – as per Viswanathan’s display - using availability of server pool and resources thereof for recommendation and selection by a user as requested via a API GUI so that the recommendation tool is configured for interactively receiving through the GUI, user specification or selection such as a minimum number of CPU cores, a minimum amount of memory, and a minimum amount of storage as shown per the availability recommendation API in Lee; because
	recommendation tool attached to a enterprise infrastructure operating on processor resources, VM functionality and storage capacity and additionally equipped an availability calculator as in Lee using an interactive API for a) drawing resources from a back-end pool , b) receiving specifications from a user and responsively proposing an availabilty-set on memory, disk capacity and processor number expressed as a minimum default or most optimum set thereof (minimum amount of memory, disc storage size, physical processor) and c) subsequently receiving additional input from a user to select, add or modifying the initial set of resources would fall under the ambit of a recommendation tool that operates from interpreting user input, retrieving resources accordingly, proposing a most recommendable set and follow up with receiving user selection, addition or alteration,  all befitting the main purpose of the tool users so as to seek a best fit model in terms of virtualization of service code or host functionality, design-matching configuration which not only fulfills the user intention but also adapt network resources to form a cost-efficient and highly operative software application (e.g. VM movement and rebalancing) or development for business/service  workflow that otherwise improves the SLA aspect of the relevant enterprise. 
	As per claim 22, Gupta discloses non-transitory, computer-readable medium of claim 8, wherein receiving the request to recommend the VM configuration comprises displaying a graphical user interface (GUI) and receiving, through the GUI, user input regarding a minimum number of CPU cores, a minimum amount of memory, and a minimum amount of storage.
	( All of which having been addressed in claim  21)
	As per claim 23, refer to claim 21.
Response to Arguments
Applicant's arguments filed 04/12/21 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that Gupta does not teach ‘detecting … user is utilizing … suboptimal VM configuration … selected category of most relevant computing resources” and “request … including an indication of … selected category … based on the detecting” (Applicant's Remarks pg. 9). The language being referred to is part of the latest amendment, and reliance of a newly added language for raising patentability of any relevance is deemed moot due to the newest state of rejection being necessitated by the added language.
(B)	Applicants have submitted that Smith fails to teach this feature about “utilizing … suboptimal VM configuration” and “request … including an indication of … selected category … based on the detecting” (Applicant's Remarks pg 10-11).  The alleged remark on patentability merits of the newly added language as set forth above is considered largely moot as the remark does not make reference to any actual state of prosecution according to which the actually rejected subject matter did not include the above language.	
	In all, the latest claims submitted with the amendment stand rejected as set forth above.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
May 02, 2021